Citation Nr: 0407022	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema.

2.  Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from May 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Houston., Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

As to the issue of a total disability evaluation based on 
individual unemployability, this appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

The veteran's COPD with emphysema is as a result of the use 
of tobacco products.  


CONCLUSION OF LAW

COPD with emphysema was not incurred inservice.  38 U.S.C.A. 
§§ 1103, 1110 (West 2002); 38 C.F.R. §§ 3.300, 3.303 (West 
2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May 1999, February 
2000, and November 2001 rating determinations, the March and 
June 2000 SOCs, and the January 2002, and October 2003 SSOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim.  In an October 2001 letter, the 
RO informed the veteran what it had done with his claim, what 
it needed from the veteran, how long it would take to decide 
his claim, who would manage his claim, and where to contact 
VA if he had any questions.  In a January 2003 letter, the 
Board informed the veteran what it had done, what was needed 
from the veteran, what the veteran should do, when and where 
to submit information, and where to call if he had any 
questions. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  He was also afforded several VA 
examinations during the course of this appeal.  Moreover, in 
September 2002, the Board undertook further development, to 
include obtaining an opinion as to the etiology of his lung 
disorder.  In October 2003, the requested opinion was 
obtained.  As noted above, the RO, in conjunction with a July 
2003 Board remand, issued a supplemental statement of the 
case, which included the results of the October 2003 
examination.  In November 2003, the veteran, in response to 
the October 2003 SSOC, forwarded copies of records and 
letters that were previously on file and indicated that he 
wished to continue his appeal.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of service 
connection for COPD with emphysema, an application was 
received in April 1999.  Thereafter, in a May 1999 rating 
decision that issue was denied.  Only after that rating 
action was promulgated did the AOJ, in an October 2001 
letter, provide notice to the claimant regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his or her possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.   
While the notice provided to the appellant on October 2001 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a SSOC was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In addition to the October 
2001 letter, the Board, in a January 2003 letter informed the 
veteran what evidence he should submit.  The veteran was also 
notified of the VCAA laws and regulations as part of the 
October 2003 SSOC.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

On June 9, 1998, the Transportation Equity Act for the 21st 
Century became effective.  This Act amended 38 U.S.C.A. 
§ 1110 to prohibit the payment of VA compensation for a 
disability resulting from the use of tobacco products.  On 
July 22, 1998, the Internal Revenue Service Restructuring and 
Reform Act was enacted, and the provision in the 
Transportation Equity Act for the 21st Century which 
prohibited the payment of compensation to veterans for 
disability which is the result of abuse of tobacco products 
was eliminated.  Hence, the amendments to § 1110 were 
nullified.  However, this later Act added 38 U.S.C.A. § 1103 
which provides as follows:

Special provisions relating to claims based upon effects of 
tobacco products

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.

(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in section 1112 or 1116 of this 
title.

38 U.S.C.A. § 1103 (added June 9, 1998, P.L. 105-178, Title 
VIII, Subtitle B, § 8202(a)).

Further, 38 C.F.R. § 3.300(a) (2003) implements section 1103 
and provides as follows: (a) For claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  For the purpose of this section, 
the term "tobacco products" means cigars, cigarettes, 
smokeless tobacco, pipe tobacco, and roll-your-own tobacco.  
(b) The provisions of paragraph (a) of this section do not 
prohibit service connection if:  (1) The disability or death 
resulted from a disease or injury that is otherwise shown to 
have been incurred or aggravated during service.  For 
purposes of this section, "otherwise shown" means that the 
disability or death can be service-connected on some basis 
other than the veteran's use of tobacco products during 
service, or that the disability became manifest or death 
occurred during service; or (2) The disability or death 
resulted from a disease or injury that appeared to the 
required degree of disability within any applicable 
presumptive period under Secs. 3.307, 3.309, 3.313, or 3.316; 
or (3) Secondary service connection is established for 
ischemic heart disease or other cardiovascular disease under 
Sec. 3.310(b). (c) For claims for secondary service 
connection received by VA after June 9, 1998, a disability 
that is proximately due to or the result of an injury or 
disease previously service-connected on the basis that it is 
attributable to the veteran's use of tobacco products during 
service will not be service-connected under Sec. 3.310(a).  
38 C.F.R. § 3.300 (2003).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2003).

A review of the veteran's service medical records reveals 
that he was seen with complaints of a cold in September 1968.  
Following examination, it was the examiner's opinion that the 
veteran had an upper respiratory infection.  In October 1969, 
the veteran reported having a sore throat for three days.  A 
diagnosis of pharyngitis was rendered at that time.  At the 
time of the veteran's March 1970 service separation 
examination, normal findings were reported for the lungs and 
chest.  

On his March 1970 service separation report of medical 
history, the veteran checked the "yes" boxes when asked if 
he had or had ever had shortness of breath, chronic cough, or 
palpitations or a pounding heart.  In the summary portion of 
the report, it was noted that the veteran had a sensation 
where he could not get a deep breath, which was unrelated to 
exertion.  He indicated that this had not occurred in the 
past six months.  As to his pounding heart sensation, the 
veteran reported that this occurred up to three times per 
week and that it lasted a few seconds.  The veteran indicated 
that his cough was not much trouble and that it cleared in 
the morning.  He was noted to be smoking one pack of 
cigarettes per day.  

In April 1999, the veteran requested service connection for 
severe COPD with emphysema due to cigarette smoking and 
nicotine dependency caused by nicotine addiction while on 
active duty from May 1968 to June 1970.  

In an April 1999 letter, the veteran's private physician, P. 
S., M.D., indicated that the veteran had severe chronic 
emphysema, which was probably caused by his nicotine 
dependency, smoking initiated while in the military service 
and continued use afterwards until recently quitting.  He 
noted that the veteran's chronic shortness of breath was 
probably caused by his COPD.  Dr. S. indicated that the 
veteran reported having shortness of breath while in the 
military.  

In an April 2000 letter, the veteran's private physician, L. 
M., M.D., indicated that the veteran had COPD with severe 
functional disability.  

In July 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the examiner noted that the 
veteran was claiming to have COPD and emphysema.  The 
examiner observed that the veteran served in the Army from 
1968 to 1970.  He began smoking cigarettes in 1968 and 
continued until March 1999, despite noticeable breathing 
problems that began in 1968, as reported by the veteran.  The 
examiner noted that somewhere in the interim, the veteran was 
diagnosed with having early COPD but did not stop smoking 
cigarettes until 1999.  The veteran described a chronic cough 
with green-yellow sputum.  He noted a moderate loss of 
appetite and indicated that he became very short of breath 
when walking less than one block.  The veteran also reported 
having sleep apnea.  He stated that he saw his physician two 
times per year and spent approximately one week in bed per 
year as a result of this condition.  

Chest x-rays performed at that time revealed radiographic 
changes of chronic bronchopulmonary disease with emphysema 
and bibasilar features of parenchymal and pleural scarring.  
There was no evidence of acute infiltrate or pleural 
effusion.  Pulmonary function studies performed at that time 
revealed moderate obstructive disease which was minimally 
responsive to bronchodilators.  A diagnosis of COPD with 
emphysema was rendered.  The examiner noted that he had 
reviewed the few medical records that had been provided.  

The examiner stated that although it was quite impossible to 
determine the exact time of onset of COPD or emphysema, it 
was at least as likely as not that the veteran's COPD and 
emphysema could be related to service.  

In a November 2000 report, prepared in conjunction with a 
claim for Social Security Disability benefits, the veteran 
was noted to have smoked one pack of cigarettes per day from 
age 20 to 51.  He was also noted to have been an asbestos 
worker following service.  He worked with asbestos until 
1999.  For the first 11 years he was an insulator or 
supervised insulation.  Subsequent to that time, he wore a 
respirator in order to do asbestos abatement.  Chest x-rays 
performed at that time revealed findings most consistent with 
a diagnosis of asbestosis and chronic obstructive lung 
disease.  Final diagnoses of chronic obstructive lung disease 
and asbestosis were rendered.  

Along with his February 2002 substantive appeal, the veteran 
forwarded copies of treatment records from Kelly Air Force 
base which revealed that pulmonary function tests performed 
in January 1990 had shown mild obstructive disease. 

In a February 2002 statement, the veteran's mother indicated 
that she was not aware of the veteran's smoking until after 
he went in the Army.  In a February 2002 statement, the 
veteran's wife indicated that he had since April 1971.  

In September 2002, the Board undertook further development on 
the veteran's claim.  The development included having a VA 
examiner review the veteran's medical records and render an 
opinion as to whether it was at least as likely as not that 
any current respiratory disorder was incurred in or 
aggravated during the veteran's period of service without 
consideration of whether any disorder was attributable to the 
use of tobacco products in service.  

In October 2003, the requested medical opinion was prepared.  
The examiner noted that the veteran served from 1968 to 1970.  
He indicated that the claims file had been extensively 
reviewed.  He observed that the veteran started smoking at 
the age of 20 and smoked one pack of cigarettes per day until 
the age of 51.  He also noted that the November 2000 
treatment record showed a history of shortness of breath for 
the past five or six years and that he was diagnosed with 
mild emphysema, bronchiectasis and asbestos exposure.  He 
further observed that a chest x-ray performed on November 27, 
2000, was evaluated as COPD with emphysema with evidence of 
asbestosis; however, a chest CT scan done around the same 
time revealed no evidence of asbestos disease on the CT scan.  

The examiner indicated that it was his opinion from reviewing 
the medical records that the cause of the veteran's shortness 
of breath was definitely COPD with emphysema.  He noted that 
the etiology was more likely than not tobacco smoking and 
chronic bronchitis.  He further indicated that the onset of 
the disease was difficult to ascertain but the medical 
history indicated that he developed shortness of breath five 
or six years prior to 2000.  It was the examiner's opinion 
that the veteran's COPD was secondary to cigarette smoking; 
however, the onset of the disease was difficult to ascertain.  

As noted above, 38 U.S.C.A. § 1103 and 38 C.F.R. § 3.300(a) 
(2003) state that a disability will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service.  These sections apply to claims that 
were received after June 9, 1998.  The veteran's claim for 
service connection was received in April 1999.  Thus, his 
claim is governed by these provisions.

The evidence which supports the veteran's claim is that he 
was seen with complaints of a upper respiratory infection on 
one occasion while inservice.  The Board further observes 
that on his March 1970 service separation report of medical 
history, the veteran checked the "yes" boxes when asked if 
he had or had ever had shortness of breath, chronic cough, or 
palpitations or a pounding heart.  Moreover, in the summary 
portion of the report, it was noted that the veteran had a 
sensation where he could not get a deep breath, which was 
unrelated to exertion.  

Also in favor of the veteran's claim is the June 2001 VA 
examiner's opinion that although it was quite impossible to 
determine the exact time of onset of COPD or emphysema, it 
was at least as likely as not that the veteran's COPD and 
emphysema could be related to service.  

The evidence which is against the veteran's claim includes 
the section in the March 1970 service separation report of 
medical history, wherein the veteran was noted to be smoking 
one pack of cigarettes per day.

The Board further notes that in his April 1999 letter, the 
veteran's private physician, Dr. S., indicated that the 
veteran's severe chronic emphysema was probably caused by his 
nicotine dependency and that his smoking initiated while he 
was in the military and continued until recently quitting. 

The Board further observes that in the narrative portion of 
his June 2001 report, the VA examiner noted that the veteran 
began smoking cigarettes in 1968 and continued until March 
1999, despite noticeable breathing problems that began in 
1968, as reported by the veteran.  The examiner stated that 
somewhere in the interim, the veteran was diagnosed with 
having early COPD but did not stop smoking cigarettes until 
1999.  

The Board also notes the opinion of the October 2003 VA 
examiner, who indicated that it was his opinion that the 
veteran's COPD was secondary to cigarette smoking.  The Board 
is placing greater emphasis on the October 2003 VA examiner's 
opinion as it was based upon an extensive review of the 
veteran's claims folder.  Moreover, the examiner cited 
specific details in the medical records as the basis for his 
opinion.  

As both the veteran's private physician and the September 
2003 VA examiner, following a thorough review of the 
veteran's claims folder, both related the veteran's current 
COPD and emphysema to cigarette smoking, as opposed to other 
sources, the claim of service connection for COPD must be 
denied.  

The preponderance of the evidence s against the claim and 
there is no doubt to be resolved.  




ORDER

Service connection for COPD with emphysema is denied.  


REMAND

The Board notes that the Court has held that in the case of a 
claim for total rating based on individual unemployability, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the appellant's 
service-connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Moreover, 
where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and severity of his service-
connected disabilities.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail.  
The claims folder must be made available 
for review by the examiner.  Following 
the examination, the examiner is 
requested to render an opinion as to 
whether the veteran is unemployable.  If 
the veteran is deemed to be unemployable, 
the examiner is requested to render an 
opinion as to the cause of the 
unemployability and whether the veteran 
would be unemployable based solely upon 
his service-connected disabilities.

2.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the claimant pursuing an 
original, reopened or claim for an 
increase without good cause fails to 
report for examination, the claim will be 
denied.  This Remand serves as notice of 
the regulation.

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

If upon completion of the above development the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



